El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I
El 12 de mayo de 1997, Iván A. Ramos, coabogado de las demandantes Elizabeth Ruiz Rivera et al. en un caso de daños y perjuicios, al amparo de la Regla 63.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, solicitó bajo juramento la inhibición de la Juez Superior del Tribunal de Primera Ins-tancia, Sala de San Juan, Hon. Amneris Martínez de Cuevas.
Originalmente, la demanda la suscribió el 20 de diciem-bre de 1996 la Leda. Judith Soler Bechara, de la firma Ramos & Ramos-Cámara, quien hasta ese momento estuvo a cargo de todos los trámites judiciales.
Antes de esa solicitud, la Juez Martínez de Cuevas con-cedió una prórroga a los demandantes, dictó Sentencia Parcial de Desistimiento en cuanto a un codemandado, y resolvió a su favor un incidente sobre descubrimiento de prueba.
El licenciado Ramos adujo que estaría a cargo de litigar el caso en sus méritos y basó su pedido en que la Juez Martínez de Cuevas conoció de su activa y exitosa partici-pación en contra de su renominación y confirmación como juez,(1) por lo que era “más saludable a los fines de la ad-ministración de la justicia” que se inhibiera. Adujo sentirse personalmente incómodo de postular ante ella.
*588Referida la moción a la Juez Superior, Hon. Sonia I. Vélez Colón, previa vista, negó la inhibición. A su juicio, no existía apariencia de parcialidad y conducta tendente a mi-nar la confianza pública en el sistema de justicia. El Tribunal de Circuito de Apelaciones (Hons. Ramos Buonomo, González Román y Córdova Arone) confirmó. Sostuvo que la incomodidad personal del licenciado Ramos no justifi-caba la inhibición. A su solicitud, revisamos(2) vía certiorari(3).
i — í
La Regia 63.1(e) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, establece que de existir “cualquier ... causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia”, el juez debe inhibirse de actuar en el pleito o procedimiento.(4)
Sabido es que la imputación de parcialidad o prejuicio, como punta de lanza para obtener la inhibición o recusación de un juez, debe cimentarse en cuestiones personales serias, no triviales ni judiciales; es decir, una actitud originada extrajudicialmente en situaciones que revistan sustancialidad. Pueblo v. Maldonado Dipiní, 96 D.P.R. *589897 (1969). Su existencia ha de determinarse a la luz de la totalidad de las circunstancias, desde la perspectiva de la mítica figura del “buen padre de familia”. J.A. Cuevas Se-garra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1988, Vol. II, Cap. X, págs. 428-429. Se tutela, además, un interés de trascendental importancia en nuestros días: la confianza del pueblo en los tribunales como los llamados a impartir justicia.
f — I h-H
La presente situación es novel: un abogado comparece a postular ante un juez, contra quien abogó activamente para que no se renombrara al cargo. Evaluado el pedido en su justa perspectiva, concluimos que no procede la inhibición. Elaboremos.
Primero, el licenciado Ramos no plantea, en lo absoluto, conducta de parcialidad o prejuicio personal en su contra de parte de la Juez Martínez de Cuevas. Como concluyó el Tribunal de Primera Instancia, “[l]a Moción de Inhibición aquí presentada no expresa hecho específico alguno sobre la probabilidad o apariencia de parcialidad, por no existir el o los mismos, según declaró el abogado. No existe el más leve indicio de evidencia de conducta parcializada o actua-ción que provenga de la magistrado que tienda a minar la confianza pública en el sistema de justicia”. (Enfasis suplido.) Apéndice, pág. 18.
Segundo, como consignó el Tribunal de Circuito de Apelaciones, el Canon 10 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, exige al abogado velar (favoreciendo u objetando) que la selección de jueces sea conforme los méritos profesionales, vocación para impartir justicia, rectitud, entereza de carácter y honradez indiscutible. El licenciado Ramos actuó según este canon y luego configuró su solicitud de inhibición en “la incomodidad personal” causada por *590su activa participación en el proceso de nombramientos, según su creencia, razón para que no se renombrara a la juez.
Aún asumiendo que esa fuese la situación, la incomodi-dad personal que ello genera no es suficiente para forzar una inhibición contra el respetable criterio y discreción de la juez. Acceder conllevaría inexorablemente la inhibición en los casos en que, contrario al de autos, el abogado de una parte haya fomentado y favorecido activamente un nombramiento judicial; a fin de cuentas, ello de igual forma podría configurar la existencia de “incomodidad personal” en la parte contraria o su abogado en el pleito.
Más allá de este escenario, en su proyección de stare decisis, esa ruta decisoria potencialmente impondría sobre todos los jueces la inhibición compulsoria en los casos que comparezcan a postular abogados miembros de la Comi-sión de Nombramientos Judiciales del Colegio de Abogados que, en el pasado o al presente, hayan recomendado posi-tiva o negativamente a los aspirantes a la Judicatura en renominación o en nuevo nombramiento. Igual acontecería con los abogados que por su condición de miembros del Senado de Puerto Rico participan y asumen una u otra postura durante el trámite constitucional de confirmación. Este abanico de posibilidades desestabilizaría el esquema de nombramientos judiciales vigente, afectaría adversa-mente el mejor reclutamiento y, sobre todo, la disponibili-dad de jueces para atender y ventilar casos, ello en detri-mento de una eficiente administración de la justicia.
Somos conscientes de las ansiedades y preocupaciones que produce este tipo de situación. Ahora bien, en todos sus niveles la fortaleza de la Judicatura puertorriqueña des-cansa en la conciencia individual de sus integrantes, ci-mentada en el más alto nivel de eticidad judicial. Esas ca-racterísticas, concretadas en decisiones bien fundadas, *591razonadas, explicadas y justas, constituyen el mejor antí-doto contra las suspicacias o temores de este género.

Se dictará sentencia confirmatoria.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Rebollo López no intervienen. El Juez Asociado Señor Fuster Berlingeri no intervino.

 En dicha ocasión la Juez Martínez de Cuevas no fue renominada al cargo.


 Como único señalamiento de error, el licenciado Ramos discute lo siguiente: “Erró el Tribunal de Circuito de Apelaciones al decidir que los hechos bajo los cuales se plantea y se solicita la inhibición es un asunto judicial y no un asunto personal.” Solicitud de certiorari, pág. 4.


 El 23 de enero de 1998 el licenciado Ramos presentó una moción en auxilio de jurisdicción. El 30 de enero expedimos el certiorari y se paralizaron los procedimien-tos en instancia.


 Cónsono con dicho mandato, el Canon 1 del Código de Ética Judicial, 4 L.RR.A. Ap. IV-A, exige a los tribunales mantener “a los más altos niveles”, la fe del pueblo en la justicia, valor esencial de la democracia. Subraya que “[e]n el ejercicio de su delicada función, aquéllos llamados a impartir justicia, conscientes de la posi-ción que ocupan en la sociedad y de la trascendencia de su misión, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y la confianza en la judicatura”.